8 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Frankie CONTRERAS, Defendant-Appellant.
No. 93-50101.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1993.Decided Oct. 6, 1993.

Before:  FLETCHER, POOLE, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Frankie Contreras appeals his 120-month sentence, imposed following remand from this court.   Contreras was originally convicted after entry of a guilty plea to conspiracy to possess phencyclidine (PCP) with intent to distribute in violation of 21 U.S.C. §§ 841(a), 846.   Contreras contends that application of the mandatory penalty scheme of section 841 denies him due process by relying solely on the quantity, rather the purity, of the PCP.   We review de novo,  United States v. Wilkins, 911 F.2d 337, 338 (9th Cir.1990), and we affirm.


3
Assuming without deciding that Contreras has standing to raise this issue, we conclude that his argument is foreclosed by our case law.   See United States v. Chan Yu-Chong, 920 F.2d 594, 598 (9th Cir.1990) ("The punishment scheme [of section 841] is rationally related to Congress's desire to prevent both wholesale and retail distribution of illegal drugs.");   United States v. Savinovich, 845 F.2d 834, 839 (9th Cir.)  (same), cert. denied, 488 U.S. 943 (1988).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3